        Case 4:20-cv-05640-YGR Document 714 Filed 05/19/21 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                                 OAKLAND DIVISION

 EPIC GAMES, INC.,                                   Case No. 4:20-cv-05640-YGR-TSH
              Plaintiff, Counter-defendant,
                   v.
 APPLE INC.,                                         JOINT DISCOVERY LETTER BRIEF
                  Defendant, Counterclaimant.        REGARDING APPLE INC.’S
                                                     CLAWBACK OF DOCUMENT

The Honorable Thomas S. Hixson
San Francisco Courthouse
Courtroom G, 15th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

Dear Magistrate Judge Hixson,
       The parties in the above-captioned action respectfully submit this joint letter brief
regarding Apple’s clawback of one document.
        Counsel for Epic Games, Inc. (“Epic”), and Apple Inc. (“Apple”, together with Epic, the
“Parties”) have exchanged correspondence and met and conferred telephonically in a good faith
effort to resolve the outstanding dispute. The Parties have been unable to reach agreement and
therefore submit this joint letter. The Parties can make the document identified in this submission
available to the Court for in camera review upon request.
Respectfully submitted,

CRAVATH, SWAINE                              GIBSON DUNN & CRUTCHER LLP
& MOORE LLP
 By: /s/ Lauren A. Moskowitz                         By: /s/ Ethan Dettmer
     Lauren A. Moskowitz                                 Ethan Dettmer
     Counsel for Epic Games,                             Counsel for Apple Inc.
     Inc.




                                               -1-
         Case 4:20-cv-05640-YGR Document 714 Filed 05/19/21 Page 2 of 9




Epic’s Position: Epic requests that the Court conduct an in camera review and order Apple to re-
produce a document, APL-EG_09147370 – 378, that Apple improperly clawed back during the
final week of trial. Apple’s clawback is improper because the document is on its face not a
privileged communication. The document does not contain any legal advice, analysis or
discussion. The document is a business presentation describing potential business, lobbying and
public relations responses to challenges faced by the Apple App Store business model. Apple
clawed the presentation back in its entirety during trial on May 18, 2021, when Epic began to
question Apple’s central trial witness, Philip Schiller—the document’s custodian.
The Document at Issue: Throughout this litigation, Apple has made Epic’s “Project Liberty” a
central focus of its defense, asserting that Epic’s litigation, lobbying and public relations efforts
against Apple were part of an illicit plan to “revive and reinvigorate” a declining business.
(Apple’s Proposed Findings of Fact and Conclusions of Law (Dkt. 405) (“Apple FoF”) § XI.F.)
Apple’s presentation at trial has focused extensively on Epic’s public relations and lobbying efforts
(see, e.g., Apple FoF § XI.H), arguing in Apple’s opening statement that “rather [than] investing
in innovation, Epic invested in lawyers, PR and policy consultants” (Trial Tr. 56:21-57:6). 1
The presentation that Apple clawed back in the midst of testimony concerns precisely the same
kind of public relations and lobbying efforts that Apple has made a centerpiece of its defense. The
presentation describes anticipated regulatory and public relations challenges to the Apple App
Store business model, and contains speaker notes at the bottom of certain pages. Its filename is
“2020.8.7.App Store Meeing.key” [sic]. The metadata of the cover email indicates that the cover
email was sent to Mr. Schiller (who is not a lawyer) by Kyle Andeer (Apple’s Chief Compliance
Officer, who is a lawyer), and copied to Doug Vetter (who is an Apple in-house lawyer). Apple
produced the presentation at issue on February 15, 2021—the last day of fact discovery. At the
time, Apple withheld the cover email attached to the presentation on privilege grounds, but elected
not to withhold the presentation itself. In other words, before the presentation was produced,
Apple’s counsel reviewed the cover email and the presentation, determining that the former was
privileged and the latter was not.
The Document Is Not Privileged: “In order to show that a communication relates to legal advice,
the proponent of the privilege must demonstrate that the ‘primary purpose’ of the communication
was securing legal advice.” United States v. ChevronTexaco Corp., 241 F. Supp. 2d 1065, 1076
(N.D. Cal. 2002) (second emphasis added). The proponent of the privilege “must make a clear
showing that the speaker made the communications for the purpose of obtaining or providing legal
advice.” Id. “An attorney’s involvement . . . does not place a cloak of secrecy around all the
incidents of . . . a transaction.” Matter of Fischel, 557 F.2d 209, 212 (9th Cir. 1977).
Here, Apple’s original determination was correct; the document is not privileged, as should be
confirmed by in camera review. The presentation describes various threats to the Apple App Store
business model and discusses possible business, public relations and lobbying responses. It
includes factual information about the existence of investigations and complaints by developers;
but it does not contain any legal advice, analysis or discussion. While Apple carefully

1
  Contrary to Apple’s assertion, Epic produced thousands of documents concerning Project
Liberty. It redacted legal advice and analysis, while producing discussions of public relations,
lobbying or business strategy. This is precisely why Apple has been able to make Project
Liberty a centerpiece of its defense.


                                                -2-
         Case 4:20-cv-05640-YGR Document 714 Filed 05/19/21 Page 3 of 9




characterizes the presentation as containing “potential next steps regarding the legal challenges to
the App Store and lay[ing] out several strategic considerations”, these “next steps” and “strategic
considerations” involve business, public relations, and lobbying considerations—not legal advice
or legal considerations. 2 Nevertheless, Epic offered Apple the opportunity to provide a version
that redacted the statements that Apple believes constituted legal advice or analysis. Apple
declined.
Apple argues that the cover email was sent by a lawyer and copied a lawyer, and “makes clear that
the document at issue was the subject of revisions by Mr. Andeer and reflects drafting by
Mr. Andeer and also was shared with another Apple attorney not on the transmittal”. (Apple’s
5/18/21 Ltr. at 2.) But Mr. Andeer wears many hats, as is apparent from his recent testimony
before the U.S. Senate Judiciary Committee in lieu of Apple CEO Tim Cook. (Hearing on
“Antitrust Applied: Examining Competition in App Stores” Before the S. Judiciary Comm., 117th
Cong. (Apr. 21, 2021) (statement of Kyle Andeer).) “[U]nlike outside counsel, in-house attorneys
can serve multiple functions within the corporation. In-house counsel may be involved intimately
in the corporation’s day to day business activities and frequently serve as integral players in
business decisions or activities.” ChevronTexaco, 241 F. Supp. 2d at 1076. 3
Thus, the business presentation is not privileged for the same reason as the Court determined that
a draft presentation that Apple previously clawed back was not privileged. (See April 28, 2021
Discovery Order, Dkt. 512.) As the Court noted there, “Lots of documents are reviewed and
revised by attorneys and therefore reflect legal advice they provided to business people”, but that
does not render them privileged. (Id. at 2.) “The attorney-client privilege protects the
communications between attorney and client involved in the drafting of those documents, such as
emails with redlined documents reflecting legal advice or oral conversations giving legal advice.
But that’s it.” (Id. (emphasis added).) As was the case there, the presentation itself is not “a
communication between attorney and client” (that communication was embodied in the cover
email, which Apple determined to withhold), nor is this a case where “the reader could glean from
this document what the legal advice or edits were (you can’t), so it is not privileged.” (Id.)
A “vague declaration that states only that the document ‘reflects’ an attorney’s advice is
insufficient to demonstrate that the document should be found privileged”. Hynix Semiconductor
Inc. v. Rambus Inc., 2008 WL 350641, at *2-3 (N.D. Cal. Feb. 2, 2008). Apple has not explained


2
 For the same reason, Apple’s citation to Skansgaard is misplaced, as the document in that case
discussed “legal risks”. Skansgaard v. Bank of America, N.A., 2013 WL 828210, at *2 (W.D.
Wash. Mar. 6, 2013) (emphasis added).
3
  Apple asserts that “Mr. Andeer is so intimately involved with Apple’s global competition law
issues that Epic refused to permit him to see Epic’s highly confidential documents pursuant to
the protective order”. To the contrary, it was precisely because Mr. Andeer wears many business
hats—including testifying on behalf of Apple before the Arizona House of Representatives and
U.S. Senate—that Epic declined to permit Mr. Andeer to access Epic’s highly confidential
information.
Apple notes that “Mr. Andeer is prepared to submit a declaration”. If he does, Epic respectfully
requests the right to respond to any such declaration.


                                                -3-
         Case 4:20-cv-05640-YGR Document 714 Filed 05/19/21 Page 4 of 9




specifically how the document, in its entirety, should be withheld; nor can Apple establish that
production would disclose any legal advice or analysis.
Apple’s other assertion, that the presentation subsequently “was shared” with another Apple
attorney not on the cover email, is not a proper basis to withhold the document. Any discussions
with that attorney about the presentation are not part of the presentation at issue and not before the
Court. (See April 28, 2021 Discovery Order, Dkt. 512 at 1-2 (“It may be true that Schiller
separately discussed the substance of the email chain with Vetter, and if so, those conversations
would be privileged. But this email thread is not privileged.”).)
Apple Waived Privilege: Even if the document were privileged—which it is not—Apple has
waived the privilege. “[D]isclosure generally waives privilege. . . . Rule 502(b) operates as an
exception to the general principle.” In re Qualcomm Litig., 2018 WL 6617294, at *4 (S.D. Cal.
Dec. 18, 2018). Apple bears the burden of proving it has met each element of the Rule. Id. Under
Rule 502(b), “disclosure does not operate as a waiver” only if (1) “the disclosure is inadvertent”,
(2) “the holder of the privilege or protection took reasonable steps to prevent disclosure”, and
(3) “the holder promptly took reasonable steps to rectify the error”.
Apple’s clawback letter states that “the transmittal e-mail . . . makes clear that the document” is
privileged. (Apple’s 5/18/21 Ltr. at 2 (emphasis added).) But after reviewing the privileged
transmittal—which according to Apple “makes clear” Mr. Andeer’s involvement—Apple elected
to claim privilege over only the cover email, and not the document at issue. Apple cannot meet
its burden of proving that the disclosure of the presentation was inadvertent. It looked at both
documents and consciously decided that only one of the two was privileged. The presentation
did not just slip through the cracks. Apple’s cited authorities (Reyes and Transamerica) are
distinguishable, as they did not involve situations where the party asserting privilege consciously
decided that a cover email was privileged but the attachment was not privileged. 4




4
 Apple complains that the presentation was “never disclosed by Epic as an exhibit it intended to
use at trial”. This fails. Epic recently became aware of the document; both Parties have offered
exhibits into evidence that were not previously disclosed on their exhibit lists; and the Court-
ordered notice stipulation requires disclosure only of “[e]xhibits and demonstratives to be used in
connection with a Party’s examination of a witness within its control” (Dkt. 538, 594).


                                                 -4-
         Case 4:20-cv-05640-YGR Document 714 Filed 05/19/21 Page 5 of 9




Apple’s Position: The document at issue (APL-EG_09147370 – 378) is a slide deck directly
prepared by a senior in-house attorney to present legal advice to Apple’s top executives, including
a legal assessment of various competition law challenges to the App Store and offering litigation
and regulatory strategy recommendations about potential responses to those challenges. This
document is plainly protected as an attorney-client privilege communication and by the
work-product doctrine. It was inadvertently produced on February 15, 2021, never disclosed by
Epic as an exhibit it intended to use at trial or otherwise, and promptly clawed back by Apple on
May 18, 2021 after counsel for Epic first disclosed its intent to use the document in the middle of
a cross-examination. While Apple has no objection to the Court’s in camera review of the
document, Apple should not be ordered to re-produce it.
Background: The document at issue is a Keynote presentation prepared by Kyle Andeer—
Apple’s Chief Compliance Officer, and the in-house counsel primarily responsible for competition
law—advising Apple executives as to regulatory and litigation issues involving competition, both
in the United States and around the world. The presentation was delivered by Mr. Andeer on
August 10, 2020 to Phil Schiller and a small number of other senior Apple executives for the
purpose of assessing those regulatory and litigation challenges and offering legal advice about
Apple’s potential strategies in response. Mr. Andeer shared an outline of his presentation with
Mr. Schiller in advance of the meeting, and Mr. Schiller posed additional related questions and
further requests for advice regarding strategic options. Mr. Andeer revised the slide deck to
respond to Mr. Schiller’s request and also shared the deck with Kate Adams, Apple’s General
Counsel, for her review and comment in advance of the meeting. Ms. Adams also participated in
the meeting and offered legal advice on these topics.
This document was inadvertently produced in this litigation on February 15, 2021, although the
cover transmittal email was properly withheld for privilege. In the lead-up to trial, the parties
exchanged several exhibit lists disclosing the exhibits they intended to use at trial and filed those
lists with the Court in accordance with the Court’s pretrial orders. See Dkts. 448, 453. This
document was not included on Epic’s exhibit list, and Epic never sought to supplement its exhibit
list to include this document.
Apple was therefore surprised when Epic attempted to introduce this document at trial on May 18,
during its cross-examination of Mr. Schiller, with no advance notice. Apple immediately objected
on privilege grounds and the document was not used or admitted until the issue could be resolved.
Apple immediately sent Epic a clawback letter and, later that same day, met and conferred with
Epic and explained the bases for the assertion of privilege, including the facts described herein.
Discussion: Epic’s assertion that the document is not privileged, or that Apple has waived the
privilege, are without merit.
First, the document plainly is privileged. As described above, this is not merely a business
document: It was drafted by Apple’s in-house legal counsel responsible for competition law,
specifically about pending and anticipated legal and regulatory challenges against Apple around
the globe, and it offers an explanation of and legal advice regarding those challenges. Epic’s
assertion that the document “does not contain any legal advice, analysis or discussion” is not
supported by the document itself—the very first slide of the presentation discusses potential next
steps regarding the legal challenges to the App Store and lays out several strategic considerations.
The second slide describes competition law challenges regarding regulation, investigations, and
litigation. Other slides likewise contain more detailed summaries of pending actions or


                                                -5-
         Case 4:20-cv-05640-YGR Document 714 Filed 05/19/21 Page 6 of 9




investigations, challenges to particular aspects of the App Store and analyses of what those
challenges mean, the legal effects of those challenges on the App Store, and potential responses
and strategies. The document is at the core of the privilege doctrine—if businesses cannot receive
confidential advice from their in-house counsel about the litigation and regulatory challenges they
face, the entire purpose of privilege would be vitiated. 5
This is not a situation, as Epic suggests, where an attorney simply “reviewed” or “revised” the
document at issue. Mr. Andeer, an attorney, both drafted and delivered this presentation in order
to provide legal advice to his clients (Apple and its executives). He also made additions to the
presentation in response to specific questions from Mr. Schiller, further evidencing that the slide
deck is the product of solicitation of legal advice. Contrary to Epic’s assertions, this is “a
communication between attorney and client.” Although this Court’s rules do not permit
declarations to be filed with letter briefs, Mr. Andeer is prepared to submit a declaration under
oath testifying that he personally prepared the deck in response to a request for legal advice, that
the purpose of the deck was to provide legal advice regarding the ongoing regulatory
investigations, and that he intended and expected that the advice would remain confidential.
That Apple’s legal interests overlap with its business interests is unsurprising—Epic’s legal claim
seeks to alter some of the most fundamental aspects of the App Store, and some of those issues are
also being investigated by regulators (often at the instigation of Epic or its “coalition” partners).
But courts have recognized that the fact that a document may have been prepared for a business
purpose does not strip it of privilege if the document otherwise satisfies the requirements of the
attorney-client privilege and work-product doctrines. See In re Premera Blue Cross Customer
Data Sec. Breach Litig., 329 F.R.D. 656, 662 (D. Or. 2019) (“The fact that a document may be
prepared for a business purpose does not preclude it from being privileged if it is sent to an attorney
for the purpose of receiving legal advice relating to that document.”); Skansgaard v. Bank of
America, 2013 WL 828210, at *2 (W.D. Wash. Mar. 6, 2013) (business presentation reflecting
counsel’s assessment of legal risk was privileged).
Epic’s attempted comparison to its own Project Liberty proves Apple’s point—Epic withheld or
redacted many documents related to Project Liberty on privilege grounds, notwithstanding that
Project Liberty as a whole implicates Epic’s business and public relations interests. The document
here is no less privileged—it was prepared by legal counsel for the purpose of assessing and
responding to ongoing regulatory investigations and related challenges around the world, which
may have significant ramifications for Apple and its business. While it is true that Mr. Andeer, as
in-house counsel, “wears many hats,” the content of this particular document is unmistakably legal
advice, and Mr. Andeer was wearing his “lawyer” hat when he prepared and delivered this
presentation. Indeed, Mr. Andeer is so intimately involved with Apple’s global competition law
issues that Epic refused to permit him to see Epic’s highly confidential documents pursuant to the
protective order—Mr. Andeer is the chief in-house lawyer for the competition law issues discussed
in the document.

    5
      Epic asserts that the slides “involve business, public relations, and lobbying considerations—
not legal advice or legal considerations.” That assertion is not supported by the document itself.
More importantly, advice regarding the fallout or ramifications of litigation or regulation is
squarely within the privilege. For the same reason, Epic’s reference to “redactions” is misplaced—
the entire deck is privileged.


                                                 -6-
         Case 4:20-cv-05640-YGR Document 714 Filed 05/19/21 Page 7 of 9




Second, Epic is incorrect that Apple’s clawback is procedurally defective. In fact it is Epic that
has not acted timely. Epic never included this exhibit on its exhibit list in disclosures to either
Apple or the Court. And while Epic did attempt to use another privileged document in its
cross-examination of Mr. Schiller, Epic represented that it first identified that document only the
day before, on May 17 (the Court concluded that the document was privileged and there was no
issue of waiver). As to the current document, Epic states only that it “recently” became aware of
it; if Epic’s counsel knew about this document earlier than May 17, it should not have waited until
the last moment to disclose its intent to Apple. As the Court has said on numerous occasions, there
should be “no surprises” at this trial. Hr’g Tr. 40:24, 41:4 (Apr. 21, 2021).
Epic’s argument that Apple has not acted diligently is incorrect. Epic claims that because Apple
asserts that the privileged nature of the document is “clear” from the face of the transmittal email,
it has not shown that the disclosure was “inadvertent.” Other than a case outlining the general
standard under FRE 502(b), Epic cites no authority in support of its contention, and the law is
decidedly against it. Apple produced millions of documents in this case on a highly compressed
discovery schedule demanded by Epic, and the unfortunate reality is that some privileged
documents made it past the review mechanisms. That is why the parties agreed to a clawback
procedure. Courts recognize this, agreeing “that mistakes in production are likely, and perhaps
inevitable,” when “producing a large number of documents in ‘accelerated’ discovery.” SEC v.
Reyes, 2007 WL 528718, at *3 (N.D. Cal. Feb. 13, 2007); see also Transam. Computer Co. v. Int’l
Bus. Machs. Corp., 573 F.2d 646, 649, 651–53 (9th Cir. 1978) (same).
Epic’s assertion that “[t]he presentation did not just slip through the cracks” is not true—there is
no coherent reason why Apple would intentionally allow this document to be produced only to
claim privilege later. Both parties recognized ex ante that the volume of documents and highly
compressed schedule in this case made perfection in privilege review impossible. For Epic now
to argue that a single review error among millions of review decisions is somehow indicative of
strategy, gamesmanship, or something else is outlandish.
Apple is happy to submit the document at issue—including the transmittal email withheld for
privilege—to the Court under seal for in camera review to facilitate resolution of this matter, with
or without Mr. Andeer’s declaration. However, we submit that the information set forth herein
should be sufficient to simply deny Epic’s objection.




                                                -7-
       Case 4:20-cv-05640-YGR Document 714 Filed 05/19/21 Page 8 of 9



Dated: May 19, 2021          FAEGRE DRINKER BIDDLE & REATH LLP
                                Paul J. Riehle

                             CRAVATH, SWAINE & MOORE LLP
                               Christine Varney
                               Katherine B. Forrest
                               Gary A. Bornstein
                               Yonatan Even
                               Lauren A. Moskowitz
                               M. Brent Byars

                             Respectfully submitted,

                             By:            /s/ Lauren A. Moskowitz
                                            Lauren A. Moskowitz
                                            Attorneys for Plaintiff Epic Games, Inc.


Dated: May 19, 2021          GIBSON, DUNN & CRUTCHER LLP
                                Theodore J. Boutrous Jr.
                                Richard J. Doren
                                Daniel G. Swanson
                                Mark A. Perry
                                Veronica S. Lewis
                                Cynthia E. Richman
                                Jay P. Srinivasan
                                Ethan D. Dettmer
                                Eli M. Lazarus
                                Harry Phillips

                             Respectfully submitted,


                             By:            /s/ Ethan Dettmer
                                            Ethan Dettmer
                                            Attorneys for Defendant Apple Inc.




                                      -8-
         Case 4:20-cv-05640-YGR Document 714 Filed 05/19/21 Page 9 of 9



                                   E-FILING ATTESTATION

                       I, Lauren A. Moskowitz, am the ECF User whose ID and password are

being used to file this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest

that each of the signatories identified above has concurred in this filing.



                                                                 /s/ Lauren A. Moskowitz
                                                                Lauren A. Moskowitz




                                                 -9-
